Citation Nr: 0010997	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that denied a claim for an 
increased evaluation for a left knee condition and denied a 
claim for service connection for degenerative disc disease of 
the lumbosacral spine.  In that decision, the RO also found a 
claim for service connection for chronic obstructive 
pulmonary disease (COPD) to be not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The issue of an increased rating for the left knee will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  The veteran's assertion that COPD began during active 
service is not supported by competent medical evidence of a 
nexus between COPD and active service.  

2.  The veteran's assertion that degenerative disc disease of 
the lumbosacral spine began during active service is not 
supported by competent medical evidence of a nexus between 
degenerative disc disease and active service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for COPD or for degenerative 
disc disease of the lumbosacral spine.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to the veteran's service medical records (SMRs), he 
underwent an induction examination in August 1967.  At that 
time, he completed a report of medical history indicating 
that he did have a history of hay fever, asthma, shortness of 
breath, and broken bones.  He denied other relevant medical 
history, checking "no" to tricked or locked knee, recurrent 
back pain, and to bone, joint, or other deformity.  He also 
reported that he had previously failed an examination for the 
Navy, although the reason for the failure was not given.  The 
examiner noted unverified adult asthma and previous right 
wrist fracture.  

During basic training in February 1968, the veteran 
complained of a sore back.  He reported that he had injured 
his back in a car accident three months earlier and that the 
back pain had bothered him since that time.  He reported that 
the back pain had increased because of strenuous training.  
An orthopedic consultation report notes that the veteran had 
carried another 215-pound basic trainee the day prior.  X-
rays were negative but there was paravertebral tenderness 
with full range of motion and full deep tendon reflexes.  Two 
days later the veteran reported that the back condition was 
so bad that he could hardly walk.  The impression was low 
back strain.  The veteran was placed on a restricted duty 
profile for acute low back strain.  He was restricted from 
crawling, stooping, running, jumping, prolonged standing, and 
marching for one week.  One week later, the restriction was 
extended for 60 days, it was recommended that he be 
transferred to special training, and the treatment note 
mentions that the veteran had been hospitalized during the 
recent week.  A subsequent February 1968 report notes that 
the veteran was placed in special training for acute back 
strain and that he still had much pain.  Darvon and a heating 
pad were prescribed.  A March 1968 report notes continued 
back pain.  

A June 1968 report notes that the veteran complained of a 
cold.  No other complaint was recorded. 

A December 1969 report notes low right anterior chest pain 
intermittently for one month, causing the veteran to stop 
smoking 5 days earlier.  The veteran reported cough and green 
sputum for two years.  The examiner noted that there was no 
hemoptysis, jaundice, food intolerance, or hepatitis.  The 
abdomen was soft with no definitely palpable organs and obese 
with mild right lower quadrant tenderness.  Further blood 
tests were recommended; however, no results, if obtained, are 
in the SMRs.  A January 1970 chest X-ray was within normal 
limits.

In January 1970, the veteran indicated on a report of medical 
history for separation that he had hay fever, but no ear, 
nose, or throat trouble or asthma.  He denied any back 
trouble of any kind but checked "yes" to trick or locked 
knee.  The examiner noted no abnormalities and reported that 
the knee injury was not disabling.  

The veteran first report his back and leg injuries to VA in 
September 1973.  At that time, he requested service 
connection for phlebitis from an in-service leg injury.  He 
submitted a private medical report noting hospitalization in 
August 1973 for a recent left leg contusion.  The diagnosis 
was left leg contusion with phlebitis.  

During a November 1973 VA examination, the veteran reported 
his in-service back injury, but said that his back was 
asymptomatic at present.  

The veteran was hospitalized at Cabarrus Memorial Hospital in 
May 1974 for recurrent phlebitis of the left leg.  The 
admission report does not note any current back complaint.  
Although admission was for leg pain, a subsequent report 
indicates that the veteran was transferred to the psychiatric 
ward.  The lungs were reported as grossly clear to percussion 
and auscultation.  The discharge report notes that the 
veteran had considerable chest pain on admission but on the 
day prior to discharge there was a sudden and dramatic 
disappearance of all findings.  

In September 1974, the RO received a report from Cabarrus 
Hospital informing them that the veteran had previously been 
hospitalized briefly in September 1967 for multiple 
contusions, lacerations and back strain.  He was again 
hospitalized in November 1970 for pylorospasm, in February 
1971 for knee sprain, in July 1972 for knee arthrotomy and 
excision of loose body, in May 1973 for phimosis with 
balanitis. 

A July 1979 VA hospital report notes that the back and right 
knee were within normal limits but that the left knee 
required further surgery.  Chondromalacia patella was found 
during arthrotomy but the meniscus was not torn.  
Telangiectasia of the upper chest was also noted.  The report 
notes a history of epistaxis (nosebleed).

In October 1997, the veteran requested an increased rating 
for the left knee.  He also requested service connection for 
his back and reported that there were spots on his lungs.  
Along with the claim he submitted a written statement from 
his spouse to the effect that he has had back trouble ever 
since Vietnam.  She said that he also had bad breathing 
problems and that he told her that X-rays showed spots on his 
lungs on his return from Vietnam.  

The veteran submitted private medical reports along with his 
October 1997 claim.  The reports note treatment during the 
1990's for a variety of health problems.   September 1991 
report notes lumbosacral strain with spasm.  September 1997 
chest X-rays showed chronic parenchymal changes since August 
1997.  Atelectasis and/or lung scarring in the anterior chest 
base were noted.  The lungs were noted to be clear otherwise.  
There was a compression fracture at T11.
An August 1997 report from Drs. Winfrey Whicker and Abnek 
Withers notes complaint of shortness of breath after walking 
up one flight of stairs.  In September 1997, Dr. Whicker 
reported that the veteran had COPD with elevated diaphragm.  

In December 1997, the veteran underwent a series of VA 
examinations.  He reported shortness of breath and lung 
spots.  X-rays showed moderate degenerative changes in the 
left knee joint.  Lung X-rays showed cardiomegaly without 
definite pulmonary changes.  Spinal X-rays showed moderately 
severe spondylosis at the thoraco-lumbar junction and mild to 
moderate spondylosis in the lower lumbar spine.  Neither the 
spine examination report nor the lung examination report 
contains any evidence of a link to active service. 

In April 1998, Dr. Whicker reported that he had treated the 
veteran in 1991 for acute back strain.  Dr. Whicker reported, 
"This could have been an exacerbation of an old injury."  Dr. 
Whicker also reported that a diagnosis of COPD had recently 
been given and added, "but the problem had its origin a 
number of years ago.  There is a high probability that this 
could have occurred 20 plus years ago."

In June 1998, the veteran testified before an RO hearing 
officer that he injured his back during basic training when a 
drill instructor ordered him to do push-ups while the 
instructor put his foot in the small of the veteran's back.  
He testified that he was hospitalized and put in traction for 
his back and was eventually sent to special basic training 
because of his back condition.  He said that he had back pain 
at all of his duty assignments afterward.  Concerning his 
lungs, he felt that the condition began in Vietnam where he 
had to breathe smoke fumes for about two weeks.  He thought 
that spots on his lungs had been found prior to separation 
from active service.  He recalled that after the knee surgery 
his doctor told him that his lung problems had caused 
complications during knee surgery.  He testified that he was 
informed one week prior to the hearing that he had qualified 
for Social Security Administration (SSA) disability benefits.

The veteran's spouse testified at the hearing that the 
veteran currently had a lot of back and knee pain and 
swelling.  She testified that he had lung problems when he 
came home from active service.  

In July 1998, the National Personnel Records Center (NPRC) 
forwarded service department records pertaining to the 
veteran.  These records indicate that the veteran served as a 
cook and a power man while stationed in Vietnam from December 
1968 to January 1970. 

In July 1998, the veteran submitted an SSA form reflecting 
that his SSA disability began in April 1998.

In August 1998, the RO received VA outpatient reports 
reflecting treatment during the 1990's for various health 
problems, including COPD and back complaints.  The reports do 
not link these conditions to active service.  The left knee 
was not mentioned.

In August 1998, the RO received additional records from SSA.  
The records indicate that the veteran was disabled as a 
result of obesity (primary diagnosis) and discogenic and 
degenerative disorders of the back (secondary diagnosis).  
His disability began in October 1997.  SSA clinical reports 
note complaint of bilateral knee pain, shortness of breath, 
back pain, hypertension and shoulder and wrist pain.  The SSA 
records included private medical reports of treatment for 
various conditions.  Of note is a June 1998 X-ray report from 
Piedmont Radiology reflecting severe degenerative changes of 
the left knee, degenerative changes of the lumbar spine and 
throughout the spine, and changes in the lungs.

In February 1999, the veteran's representative submitted 
additional SMRs; however, the reports are merely duplicates 
of those previously submitted.  The representative also 
submitted a private medial report from Estus White, M.D., 
dated in August 1967, that notes that the veteran reported a 
history of asthma.  The report is stamped as received by a 
military medical examiner in August 1967.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1137 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A chronic 
disease will be considered to have been incurred in service 
when manifested to a degree of 10 percent or more within 1 
year from the date of separation from active service.  See 
38 C.F.R. § 3.307 (1999).  Osteoarthritis or degenerative 
arthritis shall be considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (1999).

Initially however, the threshold question with respect to any 
claim for service connection is whether the veteran has met 
his initial burden of submitting evidence to show that the 
claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A.  COPD

The veteran's SMRs do not indicate any lung problems or 
treatment or complaint for breathing disorders.  The veteran 
reported some pre-service history of hay fever and asthma.  
In December 1969, the veteran did report some right anterior 
chest pain for the previous one month; however, a January 
1970 chest X-ray was within normal limits.  A post service VA 
X-ray taken in January 1979 also indicates that the chest was 
normal.  COPD was first diagnosed in 1997.  It has not been 
linked by competent medical evidence to active service.  In 
1998, Dr. Whicker opined that the veteran's COPD originated a 
number of years earlier with a high probability that it 
"could have occurred 20 plus years ago."  The Board does not 
find that this statement serves to well ground the claim 
because Dr. Whicker did not relate COPD to active service and 
even his "speculation" that it began 20 plus years earlier 
does not indicate that COPD began until several years after 
active service.  In Obert v. Brown, 5 Vet. App. 30 (1993), 
the Court held that speculative medical opinions do not 
establish a plausible claim.  Moreover, there is no 
indication that Dr. Whicker meant to relate the veteran's 
COPD to active service notwithstanding the veteran's report 
of lung spots during active service.  

Although the veteran and his spouse have testified that he 
had lung spots and breathing problems dating back to active 
service, until he presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claim cannot be considered well grounded.  Savage, supra.  As 
a layperson without proper medical training and expertise, 
the veteran is not competent to provide probative evidence on 
a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the veteran's allegations 
cannot be used as evidence of a medical diagnosis.  In the 
absence of competent evidence of a link between a current 
condition and active service, the claim must be denied as not 
well grounded.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances in this matter that would put VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well-ground the claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


B.  Back Condition

It is true that the veteran was treated for a back condition 
during active service.  He endured back pain during February 
and March 1968.  The Board notes that at the time of his 
first in-service complaint of back pain, he said that the 
pain began following an auto accident that occurred prior to 
entering active service.  Whatever the origin of the back 
pain, the SMRs indicate that the veteran last complained of 
any back pain in March 1968.  Subsequent SMRs note other 
orthopedic complaints, but no back pain.  At the time of his 
separation in January 1970, he denied any back pain.  He 
first complained of back pain to VA in September 1973.  Since 
that time, he has reported that he had back pain continuously 
since active service.  In the 1990's, a diagnosis of 
degenerative disc disease was made; however, competent 
medical evidence has not related this condition to active 
service or to any presumptive period following active 
service.  Dr. Whicker opined in 1998 that the veteran had an 
acute back strain in 1991 that could have been an 
exacerbation of an old injury; however, it is not apparent 
from the record that Dr. Whicker was referring to an in-
service back injury when he gave that opinion nor does it 
appear that Dr. Whicker was relating degenerative disc 
disease to active service. 

As a layperson without proper medical training and expertise, 
the veteran is not competent to provide probative evidence on 
a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu, supra.  It is clear 
that the veteran strongly feels that service connection for a 
back condition should be granted based on continuity of 
symptomatology.  However, on this basis, he still needs to 
supply competent medical evidence that relates the current 
symptoms to those shown during active service or that 
indicates that a chronic condition existed during active 
service.  In the absence of competent evidence of that 
nature, the claim must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

It appears that the RO denied the veteran's claim for service 
connection for degenerative disc disease on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the United States Court of Veterans Appeals has held 
that "when a RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Evidence of well-grounded claims not having been submitted, 
the claims for service connection for COPD and for 
degenerative disc disease of the lumbosacral spine are 
denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for the left knee is capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  The duty to assist includes obtaining 
relevant treatment reports and evaluating and adjudicating 
the veteran's claim in light of the entire medical history.  
38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

The most recent VA orthopedic examination for the left knee 
is dated in December 1997.  Although the veteran has not 
complained that the left knee has significantly worsened or 
deteriorated since this time, the Board finds that the 
December 1997 knee examination is inadequate for rating 
purposes because of two inconsistencies.  First, the examiner 
noted that the medical records were not available for review.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Second, 
although the examiner did give a diagnosis of left knee 
residuals, the objective findings, unfortunately, appear to 
address only the right knee.  While reference to right knee 
range of motion might have been a typographical error, in 
order to give the veteran every consideration prior to 
adjudication, the examiner is asked to review the claims 
file, reexamine the veteran, and report on the left knee.  

Accordingly, for the above reasons, this case is REMANDED for 
the following action:

1.  The RO should attempt to obtain any 
relevant treatment reports identified by 
the veteran but not already associated 
with the claims folder.  If any search 
yields negative results, that fact should 
be clearly noted in the claims file.

2.  The veteran should be scheduled for 
VA orthopedic examination to determine 
the current severity of his left knee.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  All clinical findings, 
including range of motion studies, should 
be reported in detail.  The examiner 
should report on range of motion of the 
left knee in both flexion and extension, 
and determine whether the range of motion 
is further limited by pain and/or 
weakness, fatigue on use, or 
incoordination.  The examiner should 
report whether there is any lateral 
instability, subluxation or other knee 
impairment.  All examination findings 
along with a complete rationale for any 
opinions and conclusions should be set 
forth in a typewritten report.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4.  After the above development, the RO 
should review the claim for an increased 
rating for the left knee and reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
veteran and his representative should be 
kept fully informed of the reasons and 
basis for any decision that is made.

If all the desired benefits are not granted to the veteran, 
an appropriate supplemental statement of the case should be 
furnished to him and his representative.  They should be 
afforded an opportunity to respond to the supplemental 
statement of the case before the claims folder is returned to 
the Board for further appellate consideration.  

No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals




 
- 14 -


- 14 -


